Case 1:19-cv-22942-BB Document 14 Entered on FLSD Docket 12/30/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                              CASE NO. 19-CV-22942-BLOOM/Louis

 KEITH ICE,

        Plaintiff,

 v.

 CARNIVAL CORPORATION,

        Defendant.
                                         /

                                    NOTICE OF SETTLEMENT

        The Plaintiff, KEITH ICE, by and through undersigned counsel, hereby notifies this

 Honorable Court that all pending claims between Plaintiff and Defendant, have been settled. The

 parties respectfully request that this Court retain jurisdiction to enforce the terms of settlement,

 and a notice of dismissal under Federal Rule of Civil Procedure 41 will be submitted upon

 effectuation of the terms of the settlement.

                                                         Respectfully submitted,

                                                         LIPCON, MARGULIES,
                                                         ALSINA & WINKLEMAN, P.A.
                                                         Attorneys for Plaintiff
                                                         2 S. Biscayne Boulevard, Suite 1776
                                                         Miami, Florida 33131
                                                         Telephone No.: (305) 373-3016
                                                         Facsimile No.: (305) 373-6204

                                                    By: /s/ Marc E. Weiner
                                                        MICHAEL A. WINKLEMAN
                                                        Florida Bar No. 36719
                                                        mwinkleman@lipcon.com
                                                        MARC E. WEINER
                                                        Florida Bar No. 91699
                                                        mweiner@lipcon.com


                                                   -1-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22942-BB Document 14 Entered on FLSD Docket 12/30/2019 Page 2 of 2



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 30, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record or pro se parties identified on the attached Service

 List in the manner specified, either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to electronically receive Notices of Electronic Filing.

                                                    By: /s/ Marc E. Weiner
                                                        MARC E. WEINER

                                           SERVICE LIST
                                     Ice v. Carnival Corporation
                                     CASE NO.: 19-cv-22942-BB

  Michael A. Winkleman, Esq.                          Donnise D. Webb, Esq.
  mwinkleman@lipcon.com                               Ddesouza@carnival.com
  Marc E. Weiner, Esq.                                gnavarro@carnival.com
  mweiner@lipcon.com                                  CARNIVAL CORPORATION
  LIPCON, MARGULIES,                                  3655 N.W. 87th Avenue
  ALSINA & WINKLEMAN, P.A.                            Miami, Florida 33178
  One Biscayne Tower, Suite 1776                      Direct line: (305) 406-5453
  2 S. Biscayne Boulevard                             Dedicated Judge’s phone: (305) 406-5399
  Miami, Florida 33131                                Asst. Gelsis Navarro (305) 599-2600 x 18024
  Telephone: (305) 373-3016                           Tel: (305) 599-2600Legal Services Dept.
  Facsimile: (305) 373-6204                           Facsimile: (305) 406-4732
  Attorneys for Plaintiff                             Attorney for Defendant




                                                   -2-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
